Citation Nr: 1104841	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of prostate cancer from May 1, 
2008.  

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from September 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine.  Original jurisdiction with the VA Regional Office in 
Detroit, Michigan (the RO).  

The Veteran was awarded service connection for residuals of 
prostate cancer and PTSD in the February 2008 rating decision; 
the Veteran was awarded a 30 percent evaluation for PTSD and a 
100 percent evaluation for his residuals of prostate cancer from 
October 30, 2007 and a noncompensable evaluation from May 1, 
2008.  The Veteran expressed disagreement with the assigned 
evaluations in March 2008.  In a January 2009 rating decision, 
the RO increased the Veteran's evaluation for service-connected 
residuals of prostate cancer to 20 percent from May 1, 2008.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has held that on a claim for an original or increased evaluation, 
the Veteran will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, where 
less than the maximum benefit available is awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's prostate 
claim remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested to appear at a personal hearing before a 
Veterans Law Judge at the local RO (Travel Board hearing) in his 
February 2009 substantive appeal.  While the Board notes that 
this substantive appeal perfected only the Veteran's PTSD claim, 
the Veteran also mentioned his residuals of prostate claim (this 
claim was subsequently perfected by the filling of a substantive 
appeal in December 2009 which did not request a hearing).  See 
the February 2009 and December 2009 substantive appeals.  The 
record does not reflect that such hearing has been scheduled or 
that the Veteran withdrew his request for a hearing.  Therefore, 
to accord the Veteran due process, he should be scheduled for a 
Travel Board hearing to provide testimony concerning both issues.  
See 38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

The Veteran will be notified if further action is required.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



